DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/10/2020 has been considered by the examiner, to the extent possible in view of the long list of documents.  The Applicants should note that it is desirable to avoid the submission of long lists of documents if it can be avoided.  For example, eliminate clearly irrelevant and only marginally pertinent information, and especially cumulative information.  If a long list is submitted, a highlight of those documents brought to the Applicants’ attention and/or are known to be of most significance would be helpful to avoid possibly missing such a significant reference. [See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974).  But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).]
Examiner’s Comments
The examiner points out that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Limitations following "configured to," "adapted for," "designed to," "can be," and "capable of," or are statements of intended use are not positive limitations and thus are not given patentable weight. See MPEP 2111.04 and 2114.
Furthermore, it has been held that the recitation that an element is "configured to" perform a function is not a positive limitation but only requires the ability to so perform. It does "configured to".
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2013/0335802).
Regarding claim 1, Kim discloses, an electrically dynamic window structure (Figs. 1-3 and 6) comprising: 
a first pane of transparent material (1d); 
a second pane of transparent material (2b); 
an electrically controllable optically active material (3, 4, 10) positioned between the first pane of transparent material and the second pane of transparent material (see Fig. 2), the electrically controllable optically active material being positioned between (see Fig. 2) a first electrode layer (1) and a second electrode layer (2); and 

wherein the driver includes an energy storage element (6) and is configured to: 
charge the electrically controllable optically active material to a first charge state (Para. 0098-0099), 
subsequently discharge the electrically controllable optically active material in a first discharge process (Para. 0098-0099), including storing energy in the energy storage element released from the electrically controllable optically active material during the first discharge process (Para. 0098), and 
subsequently charge the electrically controllable optically active material to a second charge state (Para. 0105-0106), opposite the first charge state.
Regarding claims 2-3, Kim discloses, the driver is further configured to: subsequently discharge the electrically controllable optically active material in a second discharge process (Para. 0095 and Figs. 3 and 6), including storing energy in the energy storage element released from the electrically controllable optically active material during second discharge process (Para. 0095 and Figs. 3 and 6), and subsequently charge the electrically controllable optically active material to the first charge state (Para. 0095 and Figs. 3 and 6), and the driver is configured to deliver energy stored by the energy storage device during the first discharging process (Para. 0051) and/or the second discharging process (Para. 0095) to charge the electrically controllable optically active material to the first charge state and/or the second charge state (Para. 0098).
claims 4-5, Kim discloses, the driver is configured to deliver energy from the power source (Para. 0051) in addition to delivery of energy stored by the energy storage device (Para. 0054) to charge the electrically controllable optically active material (Para. 0098), and the energy storage device comprises a capacitor (Para. 0075).
Regarding claims 6-7, Kim discloses, the first charge state comprises a rail voltage applied across the electrically controllable optically active material in a first polarity (Para. 0052) and the second charge state comprises the rail voltage applied across the electrically controllable optically active material in a second polarity opposite the first polarity (Para. 0051), and the driver is configured to change the rail voltage between at least a first rail voltage (Para. 0098) and a second rail voltage, the first rail voltage being greater than the second rail voltage (Par. 0105).
Regarding claims 8-9, Kim discloses, the first charge state (Para. 0052) and the second charge state (Para. 0051) at the first rail voltage each correspond to a first optical state of the electrically controllable optically active material (Para. 0051) and first charge state and the second charge state at the second rail voltage each correspond to a second optical state of the electrically controllable optically active material (Para. 0052), and the first optical state is a transparent state (Para. 0052) and the second optical state is a privacy state (Para. 0051).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-13 and 15-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2013/0335802) as applied to claim 1 above, in view of Brown (US 2013/0271814; already of record).
Kim remains as applied to claim 1 above.
Kim does not disclose the driver comprises: a switching network comprising a plurality of switching mechanisms; and a controller in communication with the switching network and being configured to switch the plurality of switching mechanisms between switching states in order to: cause current to flow from the power source and through the electrically controllable optically active material in a first direction during a charging cycle; stop current flowing through the electrically controllable optically active material; and cause current to flow through the electrically controllable optically active material in a second direction opposite the first direction during a discharging cycle.
Brown teaches, from the same field of endeavor that in an electrically dynamic window structure that it would have been desirable to make the driver comprises: a switching network (294) comprising a plurality of switching mechanisms (296, 298, 300, 302); and a controller (274) in communication with the switching network and being configured to switch the plurality of switching mechanisms between switching states (Para. 0053, 0069-0074, and Fig. 3) in order to: cause current to flow from the power source and through the electrically controllable optically active material in a first direction during a charging cycle (Para. 0053, 0069-0074, and Fig. 3); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the driver comprises: a switching network comprising a plurality of switching mechanisms; and a controller in communication with the switching network and being configured to switch the plurality of switching mechanisms between switching states in order to: cause current to flow from the power source and through the electrically controllable optically active material in a first direction during a charging cycle; stop current flowing through the electrically controllable optically active material; and cause current to flow through the electrically controllable optically active material in a second direction opposite the first direction during a discharging cycle as taught by the electrically dynamic window structure of Brown in the electrically dynamic window structure of Kim since Brown teaches it is known to include these features in an electrically dynamic window structure for the purpose of providing an electrically dynamic window structure that is less susceptible to damage (Para. 0073, lines 1-5) with increased energy efficiency and reduced power consumption (Para. 0005, lines 1-5).
Regarding claim 11, Kim in view of Brown discloses and teaches as set forth above, and Kim further discloses, the energy storage element comprises a first energy storage element (6).
Brown further teaches, from the same field of endeavor that in an electrically dynamic window structure that it would have been desirable to make the driver further comprises a second energy storage element (312, 314) electrically coupled to at least one of the first electrode layer 
Regarding claim 12, Kim in view of Brown discloses and teaches as set forth above, and Brown further teaches, from the same field of endeavor that in an electrically dynamic window structure that it would have been desirable to make the second energy storage element comprises an inductive energy storage element (312, 314), and wherein transferring energy from the electrically controllable optically active material to the second energy storage element comprises discharging the electrically controllable optically active material by flowing current through the inductive second energy storage element such that energy is stored in the second energy storage element as a magnetic field (Para. 0053, 0069-0074 and Fig. 3) for the purpose of providing an electrically dynamic window structure that is less susceptible to damage (Para. 0073, lines 1-5) with increased energy efficiency and reduced power consumption (Para. 0005, lines 1-5).
Regarding claim 13, Kim in view of Brown discloses and teaches as set forth above, and Kim further discloses, the first energy storage element is a capacitive energy storage element (6).

Regarding claims 15 and 21, Kim discloses, a method and an electrical driver for driving an electrically dynamic window structure (Figs. 1-3) comprising: 
a power source (7), 
a first energy storage element (6), and 
a controller (Para. 0051) in communication with the switch (8), and
a privacy structure (3, 4, 10) comprising an electrically controllable optically active material (3, 4) positioned between a first electrode (1) carried by a first pane of transparent material (1d) and a second electrode (2) carried by second pane of transparent material (2b).
Kim does not disclose that the switch is a switching network comprising: a first switching mechanism coupled between a first side of a privacy structure and ground; a second switching mechanism coupled between a second side of the privacy structure and ground; a third switching mechanism coupled between the power source and the first side of the privacy structure; and a fourth switching mechanism coupled between the power source and the second side of the privacy structure; wherein the switching network is arranged in an H-bridge configuration to provide bidirectional power to the privacy structure; a second energy storage element coupled between the first side of the privacy structure and the first and third switching mechanisms; a 
Brown teaches, from the same field of endeavor that in a method and an electrical driver for driving an electrically dynamic window structure that it would have been desirable to make the switch is a switching network (296, 298, 300, 302) comprising: a first switching mechanism (296) coupled between a first side of a privacy structure (220) and ground (see Figs. 4-5B), a second switching mechanism (300) coupled between a second side of the privacy structure and ground; a third switching mechanism (298) coupled between the power source and the first side of the privacy structure; and a fourth switching mechanism (302) coupled between the power source and the second side of the privacy structure; wherein the switching network is arranged in an H-bridge configuration (294) to provide bidirectional power to the privacy structure; a second energy storage element (312) coupled between the first side of the privacy structure and the first and third switching mechanisms; a third energy storage element (314) coupled between the second side of the privacy structure and the second and fourth switching mechanisms; and a controller (274) in communication with the switching network and configured to selectively switch the first, second, third, and fourth switching mechanisms (Para. 0063) such that: energy is 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the switch is a switching network comprising: a first switching mechanism coupled between a first side of a privacy structure and ground; a second switching mechanism coupled between a second side of the privacy structure and ground; a third switching mechanism coupled between the power source and the first side of the privacy structure; and a fourth switching mechanism coupled between the power source and the second side of the privacy structure; wherein the switching network is arranged in an H-bridge configuration to provide bidirectional power to the privacy structure; a second energy storage element coupled between the first side of the privacy structure and the first and third switching mechanisms; a third energy storage element coupled between the second side of the privacy structure and the second and fourth switching mechanisms; and a controller in communication with the switching network and configured to selectively switch the first, second, third, and fourth switching mechanisms such that: energy is transferred from the power source to the electrically controllable optically active material to charge the electrically controllable optically active material in a first polarity; energy is transferred from the electrically controllable optically active material to the second energy storage element and/or the third energy storage element; and energy is transferred from the second energy storage element and/or the third 
Regarding claim 16, Kim in view of Brown discloses and teaches as set forth above, and Kim further discloses, the first energy storage element is a capacitive energy storage element (6).
Furthermore, Brown teaches, from the same field of endeavor that in a method and an electrical driver for driving an electrically dynamic window structure that it would have been desirable to make the second (312) and third energy storage elements (314) are inductive elements (312 and 314).
Regarding claim 17, Kim in view of Brown discloses and teaches as set forth above, and Brown further teaches, from the same field of endeavor that in a method and an electrical driver for driving an electrically dynamic window structure that it would have been desirable to make transferring energy from the electrically controllable optically active material to the second energy storage element (312) and/or the third energy storage element (314) comprises creating a current path (Para. 0052, 0069-0074 and Fig. 3) in which: current flows from the electrically controllable optically active material through the second energy storage element and/or the third energy storage (Para. 0052, 0069-0074 and Fig. 3); and energy is stored in the inductive second 
Regarding claim 18, Kim in view of Brown discloses and teaches as set forth above, and Brown further teaches, from the same field of endeavor that in a method and an electrical driver for driving an electrically dynamic window structure that it would have been desirable to make the controller is configured to place the switching network into a first charging state by closing the third switching mechanism and the second switching mechanism to create a current path from the power source through the third switching mechanism, the second energy storage element, the privacy structure, the third energy storage element, and the second switching mechanism (Para. 0053, 0069-0074 and Fig. 3).
Regarding claim 19, Kim in view of Brown discloses and teaches as set forth above, and Brown further teaches, from the same field of endeavor that in a method and an electrical driver for driving an electrically dynamic window structure that it would have been desirable to make the controller is configured to transition the switching network from the first charging state into a second charging state by opening the third switching mechanism and closing the first switching mechanism to create a current path comprising the privacy structure, the third energy storage element, the second switching mechanism, the first switching mechanism, and the second energy storage element (Para. 0053, 0069-0074 and Fig. 3); and current flows through the privacy structure in a first direction in the first charging state and the second charging state such that energy is stored in the electrically controllable optically active material (Para. 0053, 0069-0074 and Fig. 3).
Regarding claim 20, Kim in view of Brown discloses and teaches as set forth above, and Brown further teaches, from the same field of endeavor that in a method and an electrical driver 
Regarding claims 22-23, Kim in view of Brown discloses and teaches as set forth above, and Kim further discloses, the first charging configuration and the second discharging configuration are the same (Para. 0095 and 0098-0099), and the second charging configuration and the first discharging configuration are the same (Para. 0095 and 0098-0099).
Regarding claims 24-25, Kim in view of Brown discloses and teaches as set forth above, and Brown further teaches, from the same field of endeavor that in a method and an electrical driver for driving an electrically dynamic window structure that it would have been desirable to make arranging the plurality of switching mechanisms into a first reverse charging configuration such that current flows from the power source, through the privacy structure in the second direction, and through the second energy storage element (Para. 0069-0074 and see Figs. 5A-B), and switching back and forth between the second discharging configuration and the first reverse charging configuration a plurality of times to discharge the privacy structure (Para. 0074 and see Figs. 3 and 5A-B).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2013/0335802) as applied to claim 1 above, in view of O’Keeffe (US 2016/0026061; already of record).
Kim remains as applied to claim 1 above.
Furthermore, Kim discloses, the first electrode layer comprises a transparent conductive oxide coating (Para. 0057) deposited over the first pane of transparent material and the second electrode layer comprises a transparent conductive oxide coating (Para. 0066) deposited over the second pane of transparent material; the electrically controllable optically active material is a liquid crystal material (Para. 0006 and 0138) having a light transmittance that varies in response to application of an electrical field. 
Kim does not disclose the first pane of transparent material and the second pane of transparent material each comprise float glass, and the power source is wall power delivering alternating current.
O’Keeffe teaches, from the same field of endeavor that in an electrically dynamic window structure that it would have been desirable to make the first pane of transparent material and the second pane of transparent material each comprise float glass (Para. 0289 and 90 of Figs. 2A-B), and the power source is wall power delivering alternating current (Para. 0368 and see Fig. 18).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305.  The examiner can normally be reached on M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        03/06/2021